TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00525-CV


            Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
                Ken Paxton, Attorney General of the State of Texas, Appellants

                                                  v.

                                       ROBGO, Inc., Appellee


                FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY,
       NO. D-1-GN-18-000720, THE HONORABLE DON R. BURGESS, JUDGE PRESIDING



                    ORDER AND MEMORANDUM OPINION

PER CURIAM

                 The parties have filed an agreed motion to abate the appeal pending the execution of

a final settlement agreement and proceedings in the trial court to effectuate the agreement. We

abate this appeal to allow the parties to finalize the settlement and to conduct proceedings in the

trial court to effectuate the agreement. See Tex. R. App. P. 42.1(a)(2)(C) (appellate court may abate

appeal and permit proceedings in trial court to effectuate parties’ settlement agreement). The

parties shall submit either a joint status report concerning the status of settlement negotiations or a

motion to reinstate on or before January 15, 2019. The appeal will remain abated until further order

of this Court.

                 It is so ordered on September 13, 2018.



Before Chief Justice Rose, Justices Pemberton and Field
Abated and Remanded

Filed: September 13, 2018




                            2